     Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No.:

IMPACCT, LLC, Individually and on Behalf of All Others Similarly Situated,

        Plaintiff,

v.

JPMORGAN CHASE & CO.,
JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA CORP.,
BANK OF AMERICA, N.A.,
WELLS FARGO & CO.,
WELLS FARGO BANK N.A.,
BOK FINANCIAL CORP.,
BANK OF OKLAHOMA N.A.,
KEYCORP,
KEYBANK N.A.,
ZIONS BANCORPORATION, N.A.,
VECTRA BANK COLORADO,
MIDWEST REGIONAL BANCORP, INC., AND
MIDWEST REGIONAL BANK,


        Defendants.



                                 CLASS ACTION COMPLAINT


        Plaintiff ImpAcct, LLC (“Plaintiff” or “ImpAcct”), brings this class action complaint on

behalf of itself and those similarly situated against Defendants JPMorgan Chase & Co., JPMorgan

Chase Bank, N.A., Bank of America Corp., Bank Of America, N.A., Wells Fargo & Co., Wells

Fargo Bank N.A., BOK Financial Corp., Bank of Oklahoma N.A., Keycorp, KeyBank N.A., Zions

Bancorporation, N.A., Vectra Bank Colorado, Midwest Regional Bancorp, Inc. and Midwest

Regional Bank (hereinafter “Defendants”) to stop Defendants’ unlawful conduct and to obtain


                                               1
     Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 2 of 20




monies owed as a result of Defendants’ conduct. For this class action complaint, Plaintiff alleges

as follows based upon its own knowledge (as to its own acts) and upon information and belief,

including investigation conducted by its attorneys.


I.      PARTIES

        1.       Plaintiff is a Colorado limited liability company organized and authorized to do

business, and doing business, in the State of Colorado since May 2016. Teresa A. Lindberg,

ImpAcct’s principal, is a licensed CPA in good standing since 2007. Plaintiff is located in

Westminster, Colorado.

        2.       Upon information and belief, at all relevant times, Defendant JPMorgan Chase &

Co. (“JPMCC”) is a Delaware corporation and the parent of all Chase entities. JPMCC is a

diversified financial services company providing banking, insurance, investments, mortgage

banking, and consumer finance to individuals, businesses, and institutions in all 50 states and

internationally. JPMCC is headquartered in New York, New York. Through its subsidiaries,

JPMCC conducts substantial business within this District.

        3.       Upon information and belief, at all relevant times, Defendant JPMorgan Chase

Bank N.A. (“Chase”) is the principal banking subsidiary of JPMCC and is headquartered in

Columbus, Ohio. Chase conducts substantial business within this District.

         4.      Upon information and belief, at all relevant times, Defendant Bank of America

Corp. (“BAC”) is a Delaware corporation and the parent company of Bank of America N.A. BAC

is an American multinational investment bank and financial services company and headquartered

in Charlotte, North Carolina. Through its subsidiaries, BAC conducts substantial business within

this District.

         5.      Upon information and belief, at all relevant times, Defendant Bank of America,



                                                2
   Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 3 of 20




N.A. (“B of A”) is a federally chartered bank and a subsidiary of BAC. B of A is headquartered

in Charlotte, North Carolina, and conducts substantial business within this District.

            6.    Upon information and belief, at all relevant times, Defendant Wells Fargo & Co.

(“WFC”) is a Delaware corporation and the parent company of Wells Fargo Bank N.A. WFC is

an American multinational financial services company headquartered in San Francisco, California.

Through its subsidiaries, WFC conducts substantial business within this District.

            7.    Upon information and belief, at all relevant times, Defendant Wells Fargo Bank

N.A. (“Wells”) is the national bank and subsidiary of WFC. Wells is headquartered in San

Francisco, California, and conducts substantial business within this District.

            8.    At all relevant times, Defendant BOK Financial Corp. (“BOKFC”) is

an Oklahoma corporation      and bank holding     company.     BOKFC       is    headquartered   in

Tulsa, Oklahoma. Through its subsidiaries, BOKFC conducts substantial business within this

District.

            9.    At all relevant times, Defendant Bank of Oklahoma N.A. (“BOK”) is the

subsidiary of BOK Financial Corp. BOK offers competitive banking services, credit solutions, and

financial planning. BOK is headquartered in Tulsa, Oklahoma, and conducts substantial business

within this District.

            10.   At all relevant times, Defendant KeyCorp is an Ohio Corporation and the parent

company of KeyBank N.A. KeyCorp is headquartered in Cleveland, Ohio. Through its primary

subsidiary, KeyCorp is authorized and conducts substantial business within this District.

            11.   At all relevant times, Defendant KeyBank, N.A. (“Key”) is the primary subsidiary

of KeyCorp. Key provides full-service retail banking branches, as well as ATMs, and online and

mobile banking capabilities. Key is headquartered in Cleveland, Ohio, and conducts substantial



                                                 3
      Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 4 of 20




business within this District.

         12.     At all relevant times, Defendant Zions Bancorporation, N.A. (“Zions”) is a Utah

corporation and the holding company of Vectra Bank Colorado. Zions is headquartered in Salt

Lake City, Utah. Through its subsidiaries, Zions conducts substantial business within this District.

         13.     At all relevant times, Defendant Vectra Bank Colorado (“Vectra”) is a subsidiary

of Zions. Vectra offers personal and business banking services. Vectra is headquartered in Denver,

Colorado, and conducts substantial business within this District.

         14.     At all relevant times, Defendant Midwest Regional Bancorp, Inc. (“MRB”) is a

Missouri corporation and parent company of Midwest Regional Bank. MRB is headquartered in

Festus, Missouri, and through its subsidiaries, conducts substantial business within this District.

         15.     At all relevant times, Defendant Midwest Regional Bank (“Midwest Regional”)

is a subsidiary of MRB. Midwest Regional is a state-chartered full-service bank providing products

and services to the retail and commercial markets. Midwest Regional is headquartered in Festus,

Missouri, and conducts substantial business within this District.

         16.     In this Complaint, when reference is made to any act of any Defendant, such shall

be deemed to mean that officers, directors, agents, employees, or representatives of the Defendant

named in this lawsuit committed or authorized such acts, or failed and omitted to adequately

supervise or properly control or direct their employees while engaged in the management,

direction, operation or control of the affairs of the Defendant and did so while acting within the

scope of their employment or agency.

II.      JURISDICTION AND VENUE

         17.     The Court has original jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some members



                                                 4
   Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 5 of 20




of the proposed Class have different citizenship from Defendant(s); (2) the proposed class consists

of more than 100 persons or entities; and (3) the claims of the proposed members of the Class

exceed $5,000,000 in the aggregate.

       18.        This Court has personal jurisdiction over Defendants because Defendants do

business in this District, and a substantial number of the events giving rise to the claims alleged

herein took place in Colorado.

       19.        The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the alleged claims occurred in this District

given that Plaintiff, acting as an Agent under the SBA Regulations, assisted clients with

applications for PPP loans while in this District and Defendants marketed, promoted, and took

applications for the PPP loans in this District.

III.   FACTUAL ALLEGATIONS

             A.     Background

       20.        On January 21, 2020, the Center for Disease Control and Prevention (“CDC”)

confirmed the first U.S. case of a new coronavirus, also known as COVID-19.

       21.        On January 30, 2020, the World Health Organization (“WHO”) declared the

COVID-19 outbreak to be a “public health emergency of international concern.”

       22.        On March 11, 2020, the WHO declared that the spread of COVID-19 had become

a pandemic.

       23.        On March 13, 2020, President Trump issued the Coronavirus Disease 2019

(COVID-19) Emergency Declaration applicable to the United States, which declared that the

pandemic was of “sufficient severity and magnitude to warrant an emergency declaration for all

states, territories and the District of Columbia.”



                                                     5
   Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 6 of 20




       24.      The Administration expressly recognized that with the COVID-19 emergency,

“many small businesses nationwide are experiencing economic hardship as a direct result of the

Federal, State, and local public health measures that are being taken to minimize the public’s

exposure to the virus.” See Business Loan Program Temporary Changes; Paycheck Protection

Program, 13 CFR Part 120, Interim Final Rule (the “SBA PPP Final Rule”).

       25.      On March 11, 2020, Governor Jared Polis issued an executive Stay at Home Order

in the State of Colorado to prevent the spread of COVID-19.

       26.      On March 25, 2020, in response to the economic damage caused by the COVID-

19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and Economic Security Act,

the CARES Act (P.L. 116-136). The CARES Act was passed by the House of Representatives the

following day and signed into law by President Trump on March 27, 2020. This legislation

included $377 billion in federally-funded loans to small businesses and a $500 billion

governmental lending program, administered by the United States Department of Treasury

(“Treasury”) and its Small Business Administration (“SBA”), a United States government agency

that provides support to entrepreneurs and small businesses.

       27.      As part of the CARES Act, the Federal Government created a $349 billion loan

program, referred to as the “Paycheck Protection Program” (“PPP”). The PPP provides small

businesses with loans to be originated from February 15, 2020, through June 30, 2020. The PPP

was created to provide American small businesses with eight weeks of cash-flow assistance, with

a certain percentage forgivable if utilized to retain employees and fund payrolls. The SBA backs

the loans. The loans are administered by Treasury, backed by the Federal Government, but funded

by private lenders (“Lenders”), including banks and financial services firms.

       28.      Without the work performed by Plaintiff and Class Members, the CARES Act



                                                6
    Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 7 of 20




violates the United States Senate’s legislative intent. The Senate requested Treasury to “issue

guidance to lenders and agents to ensure that the … loans prioritizes small business concerns and

entities in underserved and rural markets, including veterans and members of the military

community, small business concerns owned and controlled by socially and economically

disadvantaged individuals…, women, and businesses in operation for less than 2 years.” 1

[Emphasis added].

       29.        The Treasury announced on April 3, 2020 that small businesses and sole

proprietors could apply and receive loans to cover their payroll and other expenses through

approved SBA Lenders. Beginning on April 10, 2020, independent contractors and self-employed

individuals could apply as well. 2

       30.       On April 24, 2020, President Trump signed the Paycheck Protection Program and

Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in PPP funding,

bringing the total PPP funds available to lend to $659 billion.

       31.       The Treasury’s PPP Information Sheet Lenders (the “PPP ISL”), consistent with

the SBA PPP Final Rule (collectively, the “SBA Regulations”), provides that Lenders will be

compensated for processing fees based on the balance of the financing at the time of final

disbursement.    Specifically, the SBA will pay Lenders fees for processing PPP loans in the

following amounts:

       •        Five percent (5%) for loans of not more than $350,000;

       •        Three percent (3%) for loans of more than $350,000 and less than $2,000,000;

                and



1      CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281

2      https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf


                                                 7
    Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 8 of 20




       •       One percent (1%) for loans of at least $2,000,000. 3

       32.      The SBA Regulations not only include compensation for Lenders, but also agents.

Under the PPP ISL, “[a]n ‘Agent’ is an authorized representative and can be:

       •       An attorney;

       •       An accountant;

       •       A consultant;

       •       Someone who prepares an applicant’s application for financial assistance and is

               employed and compensated by the applicant;

       •       Someone who assists a lender with originating, disbursing, servicing, liquidating,

               or litigating SBA loans;

       •       A loan broker; or

       •       Any other individual or entity representing an applicant by conducting business

               with the SBA.”4

       33.      Additionally, the SBA Regulations provide that “Agent fees will be paid out of

lender fees. The lender will pay the agent. Agents may not collect any fees from the applicant.

The total amount that an agent may collect from the lender for assistance in preparing an

application for a PPP”5 loan is as follows (the “Agent Fees”):

       •       One percent (1%) for loans of not more than $350,000;

       •       0.50% for loans of more than $350,000 and less than $2 million; and

       •       0.25% for loans of at least $2 million.

       34.      The SBA Regulations establish limits on Agent Fees. The SBA Regulations and


3      Id.
4      Id.
5      Id. (Emphasis added)


                                                 8
   Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 9 of 20




Treasury Guidance determined that the Agent Fees set forth above are reasonable given the

application requirements and the fees that Lenders receive for making PPP loans.

       35.        Within this context, Defendants served as the intermediary between small

businesses and federal funds. Plaintiff served as the Agent for certain small businesses applying

for PPP loans to be lent by the Defendants and backed by the full faith and credit of the U.S.

Government.

       36.        Based on information and belief, Defendants received approval from the SBA and

funded loans for numerous businesses, yet failed to pay the required compensation to Plaintiff (the

“Agents”), that facilitated the loan process between Lenders and applicants as required by the SBA

Regulations.

       37.        Defendants have either failed and refused to pay, or are willing to pay only a

partial percentage of the monies owed to Plaintiff.

             B.     Plaintiff Assists Its Clients With Applying for PPP Loans Under the
                    CARES ACT

       38.        On or about March 25, 2020, Plaintiff became aware that the CARES Act had

been signed into law. Plaintiff, knowing that the COVID-19 crisis would significantly impact its

clients’ businesses, sought to obtain PPP loans through various Lenders on behalf of its clients.

       39.        In or about April 2020, Plaintiff assisted its clients in the gathering and analysis

of their documents, as well as the calculation and preparation of loan applications.

       40.        Based on the SBA Regulations, Plaintiff understood that it was not allowed to

charge their clients a fee relating to the application process. The Agents were only allowed to

receive compensation from the Agents’ share of the $20 billion in fees the Federal Government

paid the Lenders for originating the PPP loans.

       41.        To fill out the Applications, Plaintiff assisted clients in gathering the required


                                                  9
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 10 of 20




information and filling out the applications, including the following documents, where applicable

or necessary:

                a.    Loan Calculator Spreadsheet;

                b.    SBA Form 2483 – Each Owner 20% or more or Officer;

                c.    Addendum A: Affiliates – Each Owner 20% or more must complete;

                d.    Information if the applicant received an SBA Economic Injury Disaster

                      Loan (“EIDL”);

                e.    Certificate of Beneficial Ownership Interest – Each Owner 20% or more

                      must complete;

                f.    Driver’s License for each 20% or more owner;

                g.    Articles of Incorporation or Articles of Organization;

                h.    2019 IRS/State Payroll Forms: 940 or all four quarterly 941;

                i.    2019 Payroll Summary Report by Employee;

                j.    2019 Health Insurance Premium Paid – Each monthly statement or year-

                      end summary;

                k.    2019 Retirement Matching Plan Paid – Each monthly statement or year-

                      end summary;

                l.    2020 1st QTR 941 Form;

                m.    January 2020 Payroll Summary by Employee;

                n.    February 2020 Payroll Summary by Employee;

                o.    March 2020 Payroll Summary by Employee;

                p.    Health Insurance Premium Paid – January, February, and March 2020;

                q.    Retirement Matching Plan Paid – January, February, and March 2020;




                                               10
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 11 of 20




               r.         Wiring Instruction; and

               s.         Copy of most recent bank statement (collectively, (a) – (s) above are part

                          of the “Application”).

       42.          Plaintiff believed in good faith that it would receive the Agent Fees from the

Lenders upon funding of each of its clients’ loans under the PPP, as required by the SBA

Regulations.

       43.          Plaintiff demanded Agent Fees from Defendants for assisting clients with PPP

loans. Plaintiff was denied payment of Agent Fees from Defendants.

       44.          Upon information and belief, Defendants did not comply with the SBA

Regulations in distributing PPP funds. Instead, Defendants either retained all of the Agent Fees or

informed Agents that they would be paid only fifty (50) percent of the mandated fees.

       45.          As a result of Defendants’ unlawful actions, Plaintiff has suffered financial harm

by being deprived of the statutorily mandated compensation for the professional services it

provided in connection with assisting its clients in applying for and obtaining PPP loans.

IV.    Plaintiff’s Class Action Allegations

       46.          As noted above, Plaintiff brings this action on behalf of itself and all others

similarly situated as a state and nationwide Class, defined below.

       47.          Plaintiff seeks to represent a Class composed of and defined as follows:

                a.        All Agents, as that term is defined by the SBA Regulations that facilitated

small businesses to receive a loan under the PPP, i.e., met the criteria for eligibility and were not

otherwise ineligible, between February 15, 2020, and June 30, 2020, who timely applied for a PPP

loan through various Lenders and were processed and approved for funding.

       48.          Numerosity: The Class is composed of thousands of Agents (as defined by the



                                                    11
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 12 of 20




SBA Regulations) (the “Class Members”), whose joinder in this action would be impracticable.

The disposition of their claims through this class action will benefit all Class Members, the parties,

and the courts.

       49.         Commonality: There is a commonality in questions of law and fact affecting the

Class. These questions of law and fact predominate over individual questions affecting individual

Class Members, including, but not limited to, the following:

       a.         Did Defendants comply with all applicable SBA Regulations in processing

Applications for PPP funds and in distributing PPP funds?

       b.         Did Defendants comply with their legal obligations under the terms of the CARES

Act as a lender of the PPP funds?

       c.         Did Defendants fail to compensate Agents who facilitated PPP loans?

       d.         Did Defendants have a policy and/or practice of failing to compensate Agents who

facilitated PPP loans to the detriment of the Class?

       e.         Did Defendants prioritize their own origination fees over abiding by the CARES

Act and PPP specifications?

       f.         Did Defendants’ conduct constitute a “deceptive trade practice” under the Colorado

Consumer Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.?

       g.         Did Defendants knowingly or recklessly engage in any unfair, unconscionable,

deceptive, deliberately misleading, false, or fraudulent act or practice?

       h.         Did Defendants possess exclusive knowledge of material facts, with respect to the

Application process, i.e., that the Agents were not receiving compensation when assisting

applicants with PPP loan process?

       i.         Did Defendants actively conceal a material fact or facts from the Plaintiff, i.e., that




                                                    12
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 13 of 20




the Agents were not going to receive their earned fees from assisting with the Applications?

       j.      Whether Defendants’ conduct, as alleged herein, was intentional and knowing?

       k.      Whether Class Members are entitled to damages and/or restitution; and if so, what

is the amount of revenues and/or profits Defendants received and/or was lost by Class Members

as a result of the conduct alleged herein?

       l.      Whether Defendants are likely to continue to mislead the public and Class Members

and continue to violate SBA Regulations regarding paying Agents their earned fees under the

CARES Act; and

       m.      Whether Plaintiff and Class Members are entitled to an award of reasonable

attorneys’ fees, pre-judgment interest and costs of suit.

       50.       Superiority: In engaging in the conduct described herein, Defendants have acted

and failed to act on grounds generally applicable to Plaintiff and other Class Members. Such

conduct requires the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward Class Members. A class action is superior to all other available means for the fair

and efficient adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, Class

Members could afford to seek legal redress of the wrongs complained herein on an individual

basis. Absent a class action, Class Members and the general public would not likely recover, or

have the chance to recover, damages or restitution, and Defendants would be permitted to retain

the proceeds of their misdeeds.

       51.       Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims

of all Class Members. Plaintiff and the Class Members have all been deceived by Defendants’

deceptive and unlawful PPP loan application and funding practices, as alleged herein. The factual

and legal basis of Defendants’ liability to Plaintiff and each Class Member as a result of




                                                 13
     Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 14 of 20




Defendants’ actions are described herein.

        52.      Adequacy: Plaintiff is an adequate representatives of the Class because it is a

member of the Class, and Plaintiff’s interests do not conflict with the interests of the other Class

Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and protect

the interests of the other Class Members. Plaintiff has retained counsel with substantial experience

in litigating complex cases, including consumer fraud and class actions. Both Plaintiff and its

counsel will vigorously prosecute this action on behalf of the Class and have the financial ability

to do so. Neither Plaintiff nor counsel have any interest adverse to other Class Members.

V.      CLAIMS

                                        FIRST CLAIM
                                       Declaratory Relief
                                     Against All Defendants

        53.      Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

        54.      Plaintiff asserts this cause of action on behalf of itself and other Class Members

as Agents as defined by the SBA as follows: (i) an attorney; (ii) an accountant; (iii) a consultant;

(iv) someone who prepared an applicant’s application for financial assistance and is employed and

compensated by applicant; (v) someone who assists a lender with originating, disbursing, servicing

liquidating, or litigating SBA loans; (vi) a loan broker; or (vii) any other individual or entity

representing an applicant by conducting business with the SBA.

        55.      Plaintiff assisted its clients with the application process. Defendants failed to pay

Agent Fees owed to Plaintiff as required by the SBA Regulations. Instead, Defendants kept all of

the origination and processing fees for themselves, in direct violation of the SBA Regulations.

        56.      An actual controversy has arisen between Plaintiff and Defendants as to the Agent



                                                 14
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 15 of 20




Fees owed to Plaintiff by Defendants. Upon information and belief, Defendants either deny that

any Agent Fees are owed to Plaintiff, or claim that only a percentage of the Agent Fees are owed.

          57.   Plaintiff and the Class Members seek a declaration that Defendants owe Agent

Fees pursuant to the SBA Regulations.

                                   SECOND CLAIM
   Violation of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et seq.
                                 Against All Defendants

          58.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          59.   Plaintiff asserts this cause of action on behalf of itself and the other Class

Members as Agents, as defined by the SBA as follows: (i) an attorney; (ii) an accountant; (iii) a

consultant; (iv) someone who prepared an applicant’s application for financial assistance and is

employed and compensated by applicant; (v) someone who assists a lender with originating,

disbursing, servicing liquidating, or litigating SBA loans; (vi) a loan broker; or (vii) any other

individual or entity representing an applicant by conducting business with the SBA.

          60.   The Colorado Consumer Protection Act (hereinafter “CCPA”), § 6-1-105(kkk),

defines deceptive trade practice to include any act which “[e]ither knowingly or recklessly engages

in any unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act or

practice”;

          61.   Defendants have violated the CCPA by undermining the Application process and

the Agent Fees payment requirements.

          62.   Defendants engaged in lending to businesses under the PPPEA and thus were

required to abide by obligations set forth in the SBA Regulations.

          63.   Plaintiff, as well as all Class Members, engaged in helping clients apply for PPP



                                                15
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 16 of 20




loans with the understanding consistent with the SBA Regulations, that while they were not

permitted to charge their clients fees for their professional services in assisting in the Applications,

they would be compensated through the mandated Agent Fees from the Lenders.

          64.    Defendants are well aware, or should have been well aware, of the mandated

Agent Fees owed to the Agents under the SBA Regulations.

          65.    Defendants’ deceptive trade practices occurred during the Application process

when Plaintiff rendered services to its clients under the belief that Lenders would abide by the

SBA Regulations and pay the anticipation mandated Agent Fees.

          66.    Defendants’ deceptive trade practices of refusing to pay the mandated Agent Fees

and their failure to adhere to the SBA Regulations as to PPP loans are the proximate cause of

Plaintiff’s damages.

          67.    These acts and practices were deceptive because Defendants withheld monies

owed to Plaintiff that were clearly provided for pursuant to the SBA Regulations.

          68.    The gravity of the harm to Class Members resulting from these deceptive acts and

trade practices outweighed any conceivable reasons, justification, and/or motives of Defendants.

By committing the acts and practices alleged above, Defendants engaged in deceptive trade

practices within the meaning of the CCPA, Colo. Rev. Stat. §6-1-101, et seq.

          69.    Through their deceptive acts and practices, Defendants have improperly obtained

money from the Federal Government at the expense of Plaintiff and the Class.

          70.    As such, Plaintiff requests that this Court cause Defendants to disgorge this money

to Plaintiff and all Class Members, enjoin Defendants from continuing to violate the CCPA as

discussed herein, and award Plaintiff such other damages and relief this Court deems just and

proper.



                                                  16
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 17 of 20




       71.         Plaintiff, the Class, and members of the public will be harmed and/or denied an

effective and complete remedy if such an order is not granted.

                                         THIRD CLAIM
                                        Unjust Enrichment
                                       Against All Defendants

       72.         Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

       73.         Plaintiff asserts this cause of action on behalf of itself and other Class Members

as Agents as defined by the SBA as follows: (i) an attorney; (ii) an accountant; (iii) a consultant;

(iv) someone who prepared an applicant’s application for financial assistance and is employed and

compensated by applicant; (v) someone who assists a lender with originating, disbursing, servicing

liquidating, or litigating SBA loans; (vi) a loan broker; or (vii) any other individual or entity

representing an applicant by conducting business with the SBA.

       74.         Defendants have been, and continue to be unjustly enriched, to the detriment and

at the expense of Plaintiff and Class Members as a result of Defendants’ wrongful withholding of

Agent Fees owed to Plaintiff and Class Members.

       75.         Plaintiff and Class Members understood that Defendants would follow the SBA

Regulations and pay the required Agent Fees. Defendants refused to pay the Required Agent Fees

and retained all

       76.         Defendants have unjustly benefitted through the unlawful and wrongful collection

of money from the Federal Government through the SBA funding PPP loan applications and

continue to benefit to the detriment and at the expense of Plaintiff and Class Members.

       77.         Accordingly, Defendants should not be allowed to retain the proceeds from the

benefits conferred upon them by Plaintiff and other Class Members.



                                                   17
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 18 of 20




         78.     Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly acquired profits

and other monetary benefits resulting from Defendants’ unlawful conduct, and seeks restitution

for the benefit of the Plaintiff and Class Members, in a manner to be determined by the Court.

                                      FOURTH CLAIM
                                          Conversion
                                     Against All Defendants

         79.     Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

         80.     Defendants intentionally interfered with the rights of Plaintiff and other Class

Members when Defendants retained the Agent Fees upon funding of each of Plaintiff’s and other

Class Members’ clients’ loans under the PPP, as required by the SBA Regulations.

         81.     Defendants deprived the Plaintiff and other Class Members of their Agent Fees.

         82.     Defendants’ retention of the Agent Fees depriving Plaintiff and Class Members

of the Agent Fees is not and was not in compliance with the SBA Regulations in distributing PPP

funds.

         83.     This interference with the services for which Plaintiff and other Class Members

were entitled to Agent Fees damaged Plaintiff and the other Class Members.

         84.     Plaintiff and Class Members are entitled to the Agent Fees mandated by the SBA

Regulations.

                                    REQUEST FOR RELIEF

                Plaintiff, individually and on behalf of the other Class Members, respectfully requests

that the Court enter judgment in their favor and against Defendants as follows:

         a)     Certifying the Class as requested herein, designating Plaintiff as class

representative and appointing the undersigned counsel as Class Counsel;



                                                 18
  Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 19 of 20




         b)    Declaring that Defendants are financially responsible for notifying Class members

of the pendency of this suit;

         c)    Declaring that Defendant has wrongfully kept monies due Class Members;

         d)    Requiring that Defendants disgorge amounts wrongfully obtained in fees for PPP

Loans;

         e)    For a declaration that Defendants owe Agent Fees to Plaintiff and Class Members

pursuant to the SBA Regulations;

         f)    Awarding injunctive relief as permitted by law or equity;

         g)    Awarding Plaintiff’s reasonable attorneys’ fees, costs and expenses;

         h)    Awarding pre- and post-judgment interest on any amounts awarded; and

         i)    Awarding such other and further relief as may be just and proper.

                                   JURY TRIAL DEMANDED

               Plaintiff demands trial by jury on all causes of action so triable.

DATE: May 12, 2020                                    Respectfully submitted,

                                                      /s/Rusty E. Glenn
                                                      Rusty E. Glenn (39183)
                                                      SHUMAN, GLENN & STECKER
                                                      600 17th Street, Ste. 2800 South
                                                      Denver, CO 80202
                                                      Telephone: (303) 861-3003
                                                      rusty@shumanlawfirm.com

                                                      Kip B. Shuman
                                                      SHUMAN, GLENN & STECKER
                                                      100 Pine Street, Suite 1250
                                                      San Francisco, CA 94111
                                                      Telephone: (303) 861-3003
                                                      kip@shumanlawfirm.com

                                                      Brett D. Stecker
                                                      SHUMAN, GLENN & STECKER
                                                      326 W. Lancaster Avenue



                                                 19
Case 1:20-cv-01344-NRN Document 1 Filed 05/12/20 USDC Colorado Page 20 of 20




                                       Ardmore, PA 19003
                                       Telephone: (303) 861-3003
                                       brett@shumanlawfirm.com

                                       Mark J. Geragos
                                       Ben J. Meiselas
                                       Matthew M. Hoesly
                                       GERAGOS & GERAGOS, P.C.
                                       Historic Engine Co. No. 28
                                       644 South Figueroa Street
                                       Los Angeles, California 90017-3411
                                       Telephone (213) 625-3900
                                       mark@geragos.com
                                       ben@geragos.com
                                       mhoesly@geragos.com

                                       Brian Gudmundson
                                       ZIMMERMAN REED LLP
                                       1100 IDS Center, 80 South 8th Street
                                       Minneapolis, MN 55402
                                       Telephone: (612) 341-0400
                                       brian.gudmundson@zimmreed.com

                                       Michael E. Adler
                                       GRAYLAW GROUP, INC.
                                       26500 Agoura Road, #102-127
                                       Calabasas, CA 91302
                                       Telephone: (818) 532-2833
                                       meadler@graylawinc.com

                                       Harmeet K. Dhillon
                                       Nitoj P. Singh
                                       DHILLON LAW GROUP INC.
                                       177 Post Street, Suite 700
                                       San Francisco, California 94108
                                       Telephone: (415) 433-1700
                                       harmeet@dhillonlaw.com
                                       nsingn@dhillionlaw.com

                                       Counsel for Plaintiff




                                  20
